By the Court.
In February, a. d. 1866, in Morrow county, Ohio, John and Lusanna Cook legally adopted Mary Jane Paschal. The order of the probate court declared that from thenceforth her name should be Mary Jane Cook, and that she “should to all intents and purposes be the child of said John Cook and Lusanna Cook.” Lusanna Cook died, without issue, in February, 1873. In January, 1879, her father, Daniel Mitchell, died intestate, seised of certain non-ancestral real estate. Mary Jane claimed the share of said estate that would have descended to Lusanna, if she had survived her father. The common pleas denied her claim, and the district court affirmed the judgment.
Held: This was right. Sec. 3140, Rev. Stats, of Ohio, as between the adopting parents and the adopted child, bestowed upon the latter all the rights and privileges of a child of the former begotten in lawful wedlock; but did not make the adopted child of Lusanna “ of the blood of *376Lusanna’s father.” Her right to inherit is limited to “ the property of such adopting parent.”

Judgment affirmed.